Name: Council Regulation (EEC) No 3206/88 of 17 October 1988 amending Regulation (EEC) No 1307/85 authorizing the Member States to grant a consumption aid for butter
 Type: Regulation
 Subject Matter: consumption;  processed agricultural produce;  economic policy
 Date Published: nan

 20 . 10 . 88 Official Journal of the European Communities No L 286/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3206/88 of 17 October 1988 amending Regulation (EEC) No 1307/85 authorizing the Member States to grant a consumption aid for butter THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas the arrangement introduced by Council Regulation (EEC) No 1307/85 (3) expires at the end of the 1987/88 milk year ; wheras suspension of the aid carries the risk of a rise in consumer prices in certain Member States at a time when butter supplies continue to be in surplus ; whereas in order to prevent a drop in ' butter consumption following an abrupt rise in its price the aid arrangement introduced by Regulation (EEC) No 1307/85 should be prolonged, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1307/85 '1987/88 ' is replaced by * 1988/89'. Article 2 This Regulation shall enter into force at the beginning of the 1988/89 milk year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 October 1988 . For the Council The President Y. POTTAKIS (') OJ No C 214, 16 . 8 . 1988, p. 65. (2) Opinion delivered on 14 October 1988 (not yet published in the Official Journal) O OJ No L 137, 27 . 5. 1985, p. 15.